DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/16/2021 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steve Mendelsohn on 04/21/2021.
This listing of claims will replace all prior versions and listings of claims in the application:

IN THE CLAIMS:
1.	(currently amended)  A semiconductor chip comprising:
a read-only memory (ROM);
a memory controller coupled to the ROM and having a first memory register;

a number shuffler coupled to the random number generator and the memory controller, wherein the number shuffler is configured to generate a bit read order based on the random number, wherein:
the bit read order corresponds to a non-sequential order of the bits of a secret word stored in the ROM; 
the memory controller is configured to read the bits of the secret word from the ROM according to the bit read order and store the read bits as a copy of the secret word into the first storage register using the bit read order; and
the memory controller is configured to perform the reading of the bits of the secret word in a number of read cycles that is greater than the number of bits in the secret word, wherein, in one or more read cycles, the memory controller is configured to read at least one pseudo bit in between reading two bits of the secret word.

2.	(canceled)  

3.	(previously presented)  The semiconductor chip of claim 1, wherein: 
the memory controller includes a secondary memory register; and
the memory controller is configured to copy pseudo data into the secondary memory register in between copying at least two bits of the secret word from the ROM into the first memory register.

4.	(previously presented)  The semiconductor chip of claim 1, wherein the memory controller is configured to invert a bit of the secret code read from the ROM if the bit was stored in an inverted form in the ROM. 

5.	(canceled)  



7.	(currently amended)  A semiconductor chip comprising:
a ROM;
a memory controller coupled to the ROM;
a random number generator coupled to the memory controller, wherein the random number generator is configured to generate a random number; and
a number shuffler coupled to the random number generator and the memory controller, wherein the number shuffler is configured to generate a bit write order based on the random number, wherein the memory controller is configured to write bits of a secret word into the ROM according to the bit write order, wherein the bit write order corresponds to a non-sequential order of the bits of the secret word, wherein the memory controller is configured to perform the writing of the bits of the secret word in a number of write cycles that is greater than the number of bits in the secret word.

8.	(canceled)  

9.	(previously presented)  The semiconductor chip of claim 7, wherein the memory controller is configured to store one or more bits of the secret word in the ROM in inverted form.

10.	(previously presented)  The semiconductor chip of claim 7, wherein the memory controller is configured to attempt to write at least one bit of the secret word to the ROM multiple times, wherein only one of the multiple writes actually writes the bit of the secret word in the ROM.


generating a random number internal to the semiconductor chip;
generating a bit read order using the random number internal to the semiconductor chip;
reading the secret word from the ROM according to the bit read order internal to the semiconductor chip; 
writing read bits to a first section of a memory register internal to the semiconductor chip, wherein the bit read order corresponds to a non-sequential order of the bits of the secret word; and
writing one or more pseudo bits to a second section of the memory register in between writing two read bits of the secret word to the first section such that a number of read cycles to read the secret word from the ROM is greater than the number of bits in the secret word.

12.	(previously presented)  The method of claim 11, further including inverting a bit of the secret code read from the ROM internal to the semiconductor chip if the bit was stored in an inverted form in the ROM.

13.	(canceled)  


Allowable Subject Matter

Claims 1, 3-4, 6-7, and 9-12 are allowed.

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicant’s remarks filed on are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl G Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493